Citation Nr: 0639899	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-08 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of forfeiture of Department of 
Veterans Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1941 until 
his death in April 1942.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 determination of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
the appellant's claim to revoke forfeiture declared against 
her because she had not submitted new and material evidence.   


FINDINGS OF FACT

1.  A February 1977 Board decision did not revoke forfeiture 
declared against the appellant; a June 1979 Board decision 
declined to reopen the matter on the basis of evidence 
submitted by the appellant; and most recently, a March 2001 
RO determination found that there was no justification to re-
visit the issue.

2.  Pursuant to the pending July 2004 claim, evidence 
submitted for reconsideration of the forfeiture of VA 
benefits does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since a March 2001 RO determination is not 
new and material and the appellant's claim for revocation of 
forfeiture is not reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

VA fulfilled its duty to notify the claimant of any 
information and evidence needed concerning new and material 
evidence in an October 2004 letter when it told the appellant 
to provide competent evidence that she had not knowingly 
submitted false evidence or present false statements for 
entitlement to VA death benefits.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the October 2004 letter was issued after the August 
2004 determination.  

A notice error of this kind may be non-prejudicial to a 
claimant.  In reviewing AOJ determinations on appeal, the 
evidence of record is reviewed on a de novo basis.  Thus, it 
is appropriate to consider whether the failure to provide a 
pre-AOJ initial adjudication constitutes harmless error, 
especially because an AOJ determination that is "affirmed" 
by the Board is subsumed by the appellate decision and 
becomes the single and sole decision of the Secretary in the 
matter under consideration.  See 38 C.F.R. § 20.1104.  

Although VCAA notice was not given prior to the AOJ 
adjudication of the claim, after providing notice, the AOJ 
readjudicated the case and provided a December 2004 
supplemental statement of the case to the appellant.  The 
claimant has been presented with opportunities to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Also, the appellant was advised, in 
compliance with the "fourth element" of the notice 
requirement that comes from the language of 38 C.F.R. 
§ 3.159(b)(1), as follows:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to the claim, please send it to us."  Id. at 
121.  Therefore, for the circumstances of this case, the 
requirements of Pelegrini have been met.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  
38 C.F.R. § 3.159.  The appellant submitted evidence in 
support of her claim, and has not identified further records 
that VA should have obtained.   

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Legal standards and analysis

A review of the record shows that the new and material has 
not been submitted to justify reopening the claim.

According to Trilles v. West, 13 Vet. App. 314, 326 (2000), 
although a forfeiture action is an adversarial process 
initiated by the Secretary, VA may revisit a decision to 
declare a forfeiture by considering whether new and material 
evidence has been presented to justify reopening the claim.  

Under 38 U.S.C.A. § 5108, however, "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  Butler v. Brown, 9 Vet. 
App. 171 (1996).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

In terms of the forfeiture issue, any person who knowingly 
makes or causes to be made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or in any way procures 
the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  38 U.S.C.A. 
§ 6103(a); 38 C.F.R. § 3.901.

In February 1977, the Board denied the appellant's appeal for 
removal of forfeiture declared pursuant to 38 U.S.C.A. § 3503 
(currently 38 U.S.C.A. § 6103).  The Board found that the 
appellant had reported in 1972 that she was not married or 
living with anyone as if she were married; during a field 
investigation in August 1973 the appellant stated that she 
had terminated her relationship with M. L. and had not lived 
with any man as her husband since January 1, 1971; and that 
an August 1973 investigation revealed that the appellant and 
M. L. were, in fact, living together as husband and wife.  
Therefore, the Board concluded that the evidence submitted by 
the appellant for the purpose of obtaining death benefits was 
material and false.  

Several times thereafter, the veteran sought to reopen her 
claim.  In a June 1979 decision, the Board found that new 
evidence (which purportedly showed that the appellant and M. 
L. no longer lived together) had not refuted the appellant's 
husband-and-wife relationship after January 1971 and was 
insufficient to alter the factual basis on which the earlier 
determination was predicated.  

Then, in 1984, the appellant submitted more affidavits that 
related that the appellant was no longer with a man, and 
lived with her brother-in-law.  In October 1984, the RO 
issued a letter that informed the appellant there were no new 
facts presented that may have served as a basis for reopening 
the claim.  

In December 2000, the appellant again sought to reopen her 
claim, and submitted a death certificate concerning M. L., 
who had died nine years earlier.  In response thereto, the RO 
issued a letter that explained the preceding evidence did not 
restore the appellant's entitlement to VA benefits.

In July 2005, the appellant contended that she was entitled 
to a restoration of benefits.  She submitted a copy of M. 
L.'s death certificate, and an affidavit that during the 
period of her widowhood she had lived without the benefit of 
marriage, civil or otherwise, with M. L., who had been 
single.  From the time she had lived with M. L. to the time 
he died, they had never married.  

Because the basis for the forfeiture was that the appellant 
had knowingly misrepresented that she was not together as 
husband and wife with M. L., for evidence to be new and 
material, it would have to prove that she had not 
misrepresented that fact.  
The evidence recently submitted by the appellant does not 
qualify as new and material evidence.  The death certificate 
of M. L. is not new because it was of record at the time of 
the last final denial in March 2001.  See Smith (Albert) v. 
Derwinski, 3 Vet. App. 205 (1992).  Additionally, even if the 
appellant's affidavit with her contentions may be considered 
new, it is not material because it has nothing to do with 
whether the appellant misrepresented information to VA at the 
time of the original forfeiture action, which had determined 
that she and M. L. had held themselves out to be husband and 
wife and were accepted as such in the community.  A current 
declaration that she and M. L. had never been formally 
married does not address whether she had originally 
misrepresented the nature of her relationship with M. L.  
Thus, the claim cannot be reopened.  

ORDER

The appeal is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


